Citation Nr: 0031635	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-06 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for head injuries.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a back 
disability.

3.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a neck 
disability.

4. Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a bilateral 
arm disability.

5.  Entitlement to service connection for a bilateral leg 
disability.





ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to June 
1949.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  At that time, the RO stated that one of the issues 
before the VA at this time was the issue of whether there is 
new and material evidence to reopen a claim of entitlement to 
service connection for injuries to the leg.  However, it does 
not appear that the veteran has ever been previously denied 
service connection specifically for a bilateral leg 
disability.  Accordingly, the issue before the VA is whether 
entitlement to service connection for a bilateral leg 
disability should be granted; this issue is included in the 
remand section of this decision.

In June 1999, the veteran's representative withdrew his 
representation of the veteran in this case.  In October 2000, 
the Board provided the veteran with a list of alternative 
service organizations to represent him in this case.  At this 
time, the Board stated that if we did not hear from him in 60 
days, we would assume that he did not desire representation.  
No additional declarations have been received.  According, he 
is unrepresented in this appeal.  


FINDINGS OF FACT

1.  In July 1964, the RO denied the claims of entitlement to 
service connection for arm, neck, head, and back 
disabilities.  

2.  The veteran was notified of this determination that 
month.  He did not file a timely appeal of this determination 
with the VA.  Previous Board decisions have denied the claim 
of service connection for a generalized arthritic condition.    

3.  Evidence received since July 1964 includes evidence that 
tends to prove facts material to the claim for service 
connection for the disabilities denied in July 1964.


CONCLUSION OF LAW

New and material evidence to reopen the claims of service 
connection for arm, neck, head, and back disabilities has 
been submitted and the claims are reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in July 1964, the RO denied the specific 
claims of entitlement to service connection for arm, neck, 
head, and back disabilities.  While other claims were 
appealed and adjudicated by the Board in November 1968, 
November 1972, April 1975, December 1976, September 1978, and 
July 1982, the specific claims of entitlement to service 
connection for arm, neck, head, and back disabilities were 
only addressed in the subsequent decisions in terms 
surrounding the claim of service connection for a generalized 
arthritic condition (if at all).  The claim of service 
connection for arthritis is not before the Board at this 
time.   

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. 
§ 3.156(a) (2000) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since July 1964, the veteran has been awarded the Purple 
Heart.  In light of the veteran's statements since July 1964, 
38 C.F.R. § 3.304(d) (2000), and Justus, the Board must find 
this fact to be both new and material.


ORDER

New and material evidence to reopen the claims of service 
connection for arm, neck, head, and back disabilities has 
been submitted and the claims are reopened.


REMAND

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran has indicated that he does not wish a VA 
examination.  In this case, the veteran has not been informed 
of the consequences of his failure to attend an evaluation.  
38 C.F.R. § 3.655(b) (2000) states:

Original or reopened claim, or claim for 
increase. When a claimant fails to report 
for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

The governing regulations provide that where there is the 
reasonable probability of a valid claim, a VA examination 
will be scheduled and "[i]ndividuals for whom [VA] 
examinations have been authorized and scheduled are required 
to report for such examinations."  38 C.F.R. § 3.326(a) 
(2000).

In this case, the veteran's claims have been reopened.  
Therefore, unless the veteran states otherwise, the claims 
shall be adjudicated based on the evidence of record.  The 
veteran will be given one final chance to submit to a VA 
examination in order to support his claims.    

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  If, and only if, the veteran shows an 
affirmative willingness to cooperate, he 
should be afforded an examination by a 
physician to determine the etiology of 
any arm, neck, head, back or leg 
disabilities.  After the examination and 
a review of the evidence in the claims 
folder, including service, private, and 
VA medical records, and any pertinent 
radiological films, the physician should 
express opinions as to the following, 
bearing in mind the further instructions 
below:  

(a) What is the etiology of the arm, 
neck, head, back and leg disabilities (if 
any)?

(b) What is the degree of medical 
probability that there is a causal 
relationship between any arm, neck, head, 
back and leg disabilities and the 
veteran's service in from February 1943 
to June 1949?

In responding to these questions, the 
physician should formulate an opinion 
based upon the examination and review of 
the record, including any statements of 
medical history provided by the veteran.  
If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationales for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

The veteran is advised that a failure to 
report for an examination may have 
adverse consequences on his claims as the 
information requested on this examination 
addresses questions of causation and 
symptomatology that are vital in these 
claims.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to the directives of this 
remand.  If they are not, the RO should 
implement corrective procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
arm, neck, head, back and leg 
disabilities on a de novo basis.  

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

If the benefits sought on appeal remain denied, the appellant 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period should be allowed for response.  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome as to this 
issue. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 2 -


